Title: To Benjamin Franklin from Valltravers, 4 December 1777
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Sir!
Mannheim, Decr. 4th. 1777.
These Lines will be conveyed to you by the Elector Palatine’s secretary of the ambassy, Mr. David, who setts out for Paris to morrow, and will, I hope, come safe to Hand. What has been the Fate of my 3. last Letters from my House, at Rockhau, near Bienne in Switzerland, written September 21t. and 26. and another the 9th. of last Month, I don’t know. If received in due Time, a Line of Encouragement would have proved very acceptable. I cannot, within the Compass of a Letter, enter into the Particulars of the Result of my Applications and private Enquiries made in Swizzerland, at the Court of Baden, and at this Court, how far they might be prevailed on to intercede with the King of England, in favor of the N. American Colonies, a great Number of which are Descendants of Swiss, german, and particularly Palatine Emigrating subjects. At this Period, when all Europe cries shame; when the Difficulties increase; and the Losses fall heavier and heavier on great Britain, with impending Ruin and Destruction; when the Season itself fights for the Defenders of Liberty; when no Court of any Weight in Europe, sides with the Cause of G. Britain, but rather rejoices at its Humiliation; when its Rivals increase in Wealth and Power: I might hope, that any honorable Overture of Peace, by Way of Intercession, would deserve some Attention; especially, when tendered first of all, under the seal of Secrecy, to the King himself, by a trusty Person, daily about him, and standing high in his opinion, for Wisdom and Prudence, a Friend of yours, and, in his Heart, a sincere Friend to your Cause and to the Cause of humanity and public Liberty, such as Mr. Duluc, the Queen’s Lecturer. What confirms me in my Hopes of a Possibility of success, by this private previous Step, are the Examples of the War of Cromwell with Holland, stopt in 1654. by the Intercession of Mr. stokar, a swiss Gentleman, sent by the Cantons; the War, ended in 1748. by the Intercession, and soothing Proposals of Mr. Wettstein, Chaplain and secretary to the Prince of Wales; the last War, terminated by the secret mediation of Count Viri, still pensioned for his good offices, at this very Day, &c.

The Ground-Work of the reciprocal preliminary Concessions, I could wish to hear from your good self, and to Frame them on a mutually safe, honorable, and beneficial Plan. Such as I°. a Reparation on the Side of the Aggressor, for all the Injuries, brought on the Aggressed, by a Declaration of the Independency of the N. American 13. Republics, in their political, civil, legislatif, religious and Commercial Capacities. II°. A mutual Defence, by sea and Land, against all Invaders, of either the Brittish, or the N. American Territories and Possessions, in and out of Europe, in stipulated Proportions. III°. An annual Tribute of one Million sterling, to be paÿd by the 13. American States, to G.B. for the space of 100. Years, to be faithfully apply’d towards a gradual Discharge of its public Debts; as an Equivalent for its Expences in Settling their Colonies, and in their common Defense against their last Invaders.
These, my dear sir, are mere suggestions, left to the Consideration of your superior Wisdom, and public Virtue; on which I should be happy to conferr with You more at large, if my good Intentions should meet with your approbation, and Encouragement. How great would be my Happiness, if under Providence, your prudent and benevolent Direction, and under my peculiarly favorable Circumstances, I could cooperate in the Salutary Work of saving our Fellow-Subjects, and Citizens from Ruin, from Death, and Slavery!
I have got a Copy of Simlerus, de Rebus publicis Helvetiorum, which I long to present You with. If you vouchsave to honor me with your Commands, please to inclose them, for me, under Cover, to the honble. Mr. Despencer, at Dole, in the County of Burgundy, Poste restante; or thus: A Mr. de Valltravers, Conseiller d’Ambassade des Ser[enissi]mes Cours Electorales de Manheim et de Münich, and on the Cover, á Monsr. le Chevalier de Bersaillins, á Dole, en franche Comté, where I mean to call in a few Daÿs. With my warmest good Wishes, and sincere Respects to all Friends, beneath your hospitable Roof I remain, whilst anything! Dear Sir! Your truely devoted friend and obedient humble Servant.
Rodh. Valltravers.
 
Endorsed: Valtravers 4 Decr 77.
